DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on March 10, 2022 after final rejection of December 15, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 10, 2022 has been entered.  The Office action on currently pending claims 1-5, 7, and 9-20 follows.

Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: showing the “circumferential inner edge arranged inside the housing” of the “insulating foil” and the “circumferential outer edge arranged outside the housing” of the .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 17, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1 and 17, and at least in part, because claims 1 and 17 recite the limitations: 
Claim 1: “an insulating foil arranged between the cover part and the lower part, having a circumferential inner edge arranged inside the housing and a circumferential outer edge arranged outside the housing…the sealing agent forms a closed contour on the insulating foil and is spaced from the circumferential inner edge as well as from the circumferential outer edge”.
Claim 17: “providing an insulating foil having a circumferential inner edge and a circumferential outer edge…only partially coating or printing the insulating foil with a sealing agent that forms a closed contour on the insulating foil and is spaced from the circumferential inner edge as well as from the circumferential outer edge…the sealing agent for sealing the housing contacts the cover part and/or the lower part in a sealing area where the insulating foil is clamped between the lower part of the housing and the cover part of the housing and in such a way that the circumferential inner edge is arranged inside the housing and the circumferential outer edge is arranged outside the housing”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 17, are believed to render said claims 1 and 17, and all subject to Applicant filing amended figures and an amended specification, as noted above and in the attached Examiner-Initiated Interview Summary.
As noted in the final Office action of December 15, 2021, all of the references provided in the European Search Opinion filed in the EPO on 04/30/2021 have been fully considered and none of the references, taken alone or in combination, teach the aforementioned allowable subject matter of claims 1 and 17.
Furthermore, in the Notice of Reasons for Refusal filed in the JPO on February 17, 2022, the action cites paragraphs [0007], [0012]-[0017], and figures 1-3 of JP 2004087485 (cited in the attached PTO-892, US 20040041681 is the US equivalent and treated as the translation) as the reference that can be used to teach the claimed “sealing agent”.  However, when looking at paragraphs [0010] and [0026] of  US 20040041681, it appears as though the insulating gasket/foil itself is made out of a compound that contains the thermoset resin.  In other words, the insulating gasket/foil itself is a sealing agent that is heated to activate the resin that is provided within the insulating gasket/foil in order to achieve the sealing effect.  However, even if the reference were interpreted such that it meant that there is a physical resin layer that is placed on the insulating gasket/foil, the JP 2004087485 reference would still fail to teach the physical location of the sealing agent since the reference fails to teach, at least, the claimed “circumferential inner edge” and “circumferential outer edge” as claimed in claims 1 and 17.  Therefore, absent impermissible hindsight, it is believed that the JP 2004087485 reference cannot be combined with any of the other prior art references of record to arrive at the claimed invention of claims 1 and 17.  For the reasons provided above, it is believed that the rejection 
In Applicant’s arguments filed on March 20, 2022, Applicant asserts that the rejection using the Hofsaess ‘586 and Hofsaess ‘580 references can no longer reasonably reject the claimed invention of claims 1 and 17 because neither Hofsaess ‘586 nor Hofsaess ‘580 teaches a sealing agent that is spaced apart from a circumferential inner edge and a circumferential outer edge of an insulating foil as claimed in claims 1 and 17.  Applicant asserts that even though the Hofsaess ‘580 reference teaches a sealing agent that coats an insulating foil, the reference at best would only teach to one of ordinary skill in the pertinent arts how to apply a sealing agent on an outer or inner edge of the foil.  The Office has fully considered the above argument and agrees that absent impermissible hindsight, the Hofsaess ‘586 reference cannot be combined with the Hofsaess ‘580 references in order to arrive at the claimed invention of claims 1 and 17.
For the above reasons, none of the prior art references, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Furthermore, in the amendments filed on March 10, 2022, Applicant amended claim 7 in order to address the claim objection made in the previous Office action. The amendment has been fully considered and accepted.  The claim objection is hereby withdrawn.
Regarding independent claim 10, the allowability resides in the overall structure and functionality of the device for the reasons provided in the final Office action of December 15, 2021.
In the amendments filed on March 10, 2022, Applicant amended dependent claim 10 such that it is now in independent form and recites all of the limitations of claims 1 and 10 in order to put the claim in condition for allowance as noted in the previous Office action.

Furthermore, claim 10 is also believed to be allowable over the JP 2004087485 reference (cited in the attached PTO-892, US 20040041681 is the US equivalent and treated as the translation) for the same reasons as noted above.
For all of all of the reasons provided above, it is believed that the instant application is allowable over the prior art references of record, subject to Applicant filing amended figures and an amended specification, as noted above and in the attached Examiner-Initiated Interview Summary.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835